Citation Nr: 0305851	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  00-08 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post laminectomy, L4-5.

2.  Entitlement to a compensable evaluation for right foot 
hallux valgus, with bunion.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over 20 years of active military service when 
he retired in August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating determination 
of the Denver Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's service-connected status post laminectomy, 
L4-5, results in severe symptoms with intermittent relief.  

2.  The veteran's service-connected right foot bunion is not 
shown to be productive of severe hallux valgus deformity or 
to be so disabling as to require an operation with resection 
of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for residuals of 
status post laminectomy, L4-5, have been met since September 
1, 1998.  38 U.S.C.A. § 1155 (West 2002); 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (2001-2002).

2.  The criteria for the assignment of a compensable rating 
for right foot hallux valgus have not been met at any time.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.10, 4.71, Diagnostic Code 5280 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the November 1999 rating 
determination, the February 2000 SOC, and the September 2002 
and December 2002 SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim.  
The December 2002 SSOC also informed him of the revised 
criteria for rating intervertebral disc syndrome.  
Furthermore, in April 2001 and March 2002 letters, the RO 
informed the veteran of the VCAA.  It specifically notified 
the veteran of VA's duty to notify him about his claim, VA's 
duty to assist him in obtaining evidence for his claim, what 
the evidence had to show to establish entitlement, what 
evidence was still needed from the veteran, where the veteran 
could send information, and where to contact VA if he had any 
questions.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The SOC and SSOCs also informed him 
of what evidence had been obtained and considered.  The 
veteran was also afforded several VA examinations during the 
course of the appeal.  Moreover, the veteran appeared at a 
hearing before the undersigned Veterans Law Judge in July 
2001.  This matter was also remanded in September 2001 for 
additional development, which has been accomplished.  VA has 
met all VCAA duties.

In the circumstances of this case, a remand or further 
development by the Board would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

A review of the record demonstrates that the veteran 
requested service connection for low back and right foot 
disorders in September 1998.  

In May 1999, the veteran was afforded a VA examination.  At 
that time, the veteran reported having an early bunion 
formation.  He noted having no callouses over the right first 
metatarsal area.  He indicated that he had occasional 
discomfort in this area when wearing tight shoes.  

With regard to his lower back, the veteran reported that a 
laminectomy at L4-5 was performed in January 1997.  He stated 
that he had gradual onset of discomfort prior to surgery.  
The veteran described almost daily back pain over the 
lumbosacral area when bending.  The discomfort radiated into 
the paraspinal musculature.  The veteran also experienced 
discomfort when sitting or standing for prolonged periods.  
He noted an occasional tingling sensation down his anterior 
right shin.  He stated that he had given up playing 
racquetball, basketball, and softball.  

Physical examination revealed a valgus deformity of the right 
metatarsal joint without overlying callous formation.  There 
was no evidence of blister formation over the metatarsal 
heads of the plantar aspect of the foot.  Pes cavus was 
present.  

With regard to the lumbar spine, straight leg raising on the 
right and left was to 90 degrees with no discomfort.  Range 
of motion revealed forward flexion from 0 to 90 degrees, 
backward extension from 0 to 30 degrees, lateral rotation 
from 0 to 35 degrees, and lateral flexion from 0 to 40 
degrees.  Sensory examination was intact to both pinprick and 
light touch in all lower extremity dermatones.  There was no 
evidence of fatigability, weakened movement, incoordination, 
functional loss of range of motion, or further pain.  

X-rays of the right foot revealed a hallux valgus deformity 
of the right first metatarsophalangeal joint compatible with 
a history of a right bunion.  X-rays of the lumbar spine 
revealed loss of disc height at the L4-5 with minimal 
anterolisthesis of L4 on L5.  End plate sclerosis was also 
demonstrated.   

Diagnoses of right foot early bunion formation with minimal 
discomfort and radiographic evidence of the same and status 
post laminectomy with residuals of a well-healed scar, 
discomfort and radiographic evidence as described in x-ray, 
were rendered.  

In a November 1999 rating determination, the RO granted 
service connection for status post laminectomy, L4-5, and 
right foot hallux valgus with bunion, and assigned 20 and 
noncompensable disability evaluations, respectively.  

In July 2001, the veteran appeared before the undersigned 
Veterans Law Judge.  With regard to his back, the veteran 
testified that he suffered from pain on a day-to-day basis.  
He reported that an MRI taken of his back had revealed that 
it was pretty much bone to bone.  He noted that the pain 
limited his ability to stand for long periods of time or walk 
short distances.  He also stated that he could only lift 
certain amounts of weight, including small boxes or books.  
The veteran indicated that he was employed doing public 
relations.  He noted that he could not lift things like 
ladders while at work.  He also reported that his back pain 
would wake him up at night.  He stated that this occurred on 
a weekly basis.  

As to his right foot, the veteran reported that he had severe 
day-to-day pain.  He testified that it felt like there was a 
needle stuck in the bunion of his big toe, which made it very 
difficult to walk on or wear dress shoes.  The veteran noted 
that he wore steel-toed boots at work which were wide enough 
and did not hinder his activity.  He stated that he could 
bend his back and touch his toes.  He also reported having 
numbness in his feet and legs if he sat down for more than 15 
minutes.  

At the time of the hearing, the veteran submitted physical 
therapy treatment records from University Hospital relating 
to treatment for his back.  At the time of an April 2000 
visit, the veteran complained of right low back pain with 
occasional radiation down the right posterior lower extremity 
with no numbness or tingling.  He noted that his pain 
increased with standing and walking and that it was decreased 
by sitting or lying on his side.  He reported pain as being 
3-9/10 and stated that the pain did not limit his 
recreational sports activities.  It was the examiner's 
assessment that the veteran was experiencing a decreased 
ability to walk and stand due to low back and occasional 
right leg pain, secondary to nerve root irritation in the 
lumbar spine.  

The veteran exhibited a left lateral shift in standing which 
was correctable but the correction caused increased symptoms 
down the right posterior leg.  He also exhibited a posterior 
pelvic tilt with a kyphotic lumbar spine and right lumbar 
side bend in standing.  He had a decreased step length, 
increased knee flexion, and increased plantar flexion on the 
right side.  The back bend and right side bend were 50 
percent of normal with pain.  All other ranges were within 
normal limits.  Deep tendon reflexes were Achilles 2+, 
bilaterally, and quadriceps 2+ left, 1+ right.  The examiner 
noted that the veteran was unable to walk or stand longer 
than 15 minutes due to increased pain in the low back with 
occasional radiation down the posterior right leg.  

At the time of a May 2000 visit, the veteran reported that 
his back pain worsened when standing or walking or when 
picking up objects.  He noted that it was better when sitting 
or lying down.  At its worst, the veteran's pain was 10/10.  
He stated that his pain was 5/10 at the time of the visit.  

Physical examination revealed tenderness to palpation in the 
L4-5, L5-S1 facets.  The veteran had 90 degrees of forward 
flexion, 40 degrees of backward extension, 60 degrees of left 
lateral side bend, and 40 degrees of right lateral side bend, 
with pain on the right side and back.  Lower extremity range 
of motion was within normal limits and pain free.  
Neurologically, the veteran was intact with normal muscle 
tone, bulk, and strength, in the bilateral lower extremities.  
Reflexes were 2+ bilaterally and symmetrically in the patella 
and ankles.   He had bilateral downgoing toes and was able to 
heel and toe walk across the room.   Straight leg raising was 
negative.   

A June 2000 MRI of the lumbar spine revealed a left L4-5 
hemilaminectomy with postoperative changes with severe 
degenerated disc and a Grade II spondylolisthesis of L4-5.  
There was also severe narrowing of the foramina, bilaterally, 
compressing both L4 nerve roots.  

At the time of a July 2000 visit, the veteran complained of 
low back pain with referral to the right groin, buttocks, and 
posterior thigh region.  He noted increased pain with 
standing and walking and decreased pain with sitting and 
lying.   

Physical examination revealed decreased backward bend and 
lumbar spine extension with increased pain, especially with 
right side bend.   The bilateral lower extremities were 
within normal limits as were the neurological findings 
related to the lower extremities.   

It was the examiner's assessment that the low back pain was 
consistent with resultant postural changes due to probable 
neurologic tension and irritation, left greater than right.  

In September 2001, the Board remanded this matter for 
additional development, to include neurological and 
orthopedic examinations.  

In July 2002 the veteran was afforded VA orthopedic and 
neurological examinations.  

At the time of the orthopedic examination, the veteran's main 
complaint was stiffness and soreness in the low back.  He 
reported intermittent mild pain radiating into the right leg, 
but no frank numbness or weakness in either lower extremity.  
He noted that prolonged sitting or driving exacerbated and 
aggravated his back pain.  It also sent some symptoms down 
posteriorly into the right leg at times.  He also stated that 
he had some fatigability and weakness.  

Regarding the foot, the veteran reported developing a bunion 
several years ago.  Surgery was proposed but the bunion 
improved.  The veteran indicated that the area had deformity 
but not a lot of pain, weakness, fatigability, neurologic 
symptoms, etc.  

Physical examination of the lumbar spine revealed a well-
healed scar consistent with surgery.  Range of motion was as 
follows:  Forward flexion to 80 degrees (normal 95), backward 
extension to 30 degrees (normal 35), lateral flexion to 35 
degrees , bilaterally, (normal 40 degrees), and rotation 30 
degrees, bilaterally, (normal 35 degrees).  There was mildly 
increased pain with resisted motion of the L5 spine.  There 
was also mild fatigability noted to repetitive testing but no 
gross weakness or incoordination.  Lower extremity motor and 
sensory examinations were normal with normal reflexes at the 
knee and ankles and no seated or supine straight leg sign.  

Examination of the right foot showed a mild to moderate 
bunion deformity of the great toe on the right.  The veteran 
had full range of motion of the MP joint, with 80 degrees of 
extension and 75 degrees of flexion.  There was minimal 
tenderness medially.  There was also a small callous medially 
on the skin.  There was no tenderness  and no neurological 
findings around the affected toe.  Diagnoses of degenerative 
disc disease and degenerative joint disease, lumbosacral 
spine, status post laminectomy and discectomy and mild to 
moderate hallux valgus deformity of the right foot, 
clinically minimally symptomatic at this point, were 
rendered.  

The examiner indicated that he would rate the veteran's LS 
spine condition as moderate and his bunion deformity as mild.  
He further observed that loss of range of motion of the 
lumbar spine was mild.  The veteran had no range of motion 
loss of the toe.  He was also noted to have recurrent attacks 
with intermittent relief with regard to his back.  He did not 
have classic sciatic neuropathy.  He did not have absent 
ankle jerk or other neurologic findings at the time of the 
examination.   There was adequate pathology to support the 
level of subjective complaints for both areas.  Pain and 
limitation, which were relatively mild, could be attributed 
to both disorders.  The LS spine did cause mild weakened 
motion, fatigability, and incoordination.  The examiner 
stated that these added an additional 10 degrees of loss of 
motion to the lumbar spine.  He stated that the veteran 
should be able to perform light duty to sedentary capacity 
work as more vigorous work would precipitate pain and/or 
symptoms in his back.  There was no evidence of muscle 
atrophy changes consistent with disuse.  

At the VA neurological examination, the veteran was noted to 
be a field service technician.  He worked in coal-fired power 
plants maintaining electrical and other ducting work for dust 
suppression systems.  The veteran indicated that he was 
briefly better after the 1997 surgery.  He reported having a 
nagging pain in his right back which varied in intensity from 
day to day.  He also noted having sciatic pain which radiated 
down the right leg to the knee region.  He indicated that he 
could usually stand for 20 or 30 minutes on an average day, 
although his ability to stand varied depending on what kind 
of day he was having as well as the circumstances.  He could 
usually sit or drive for one or two hours before having to 
get up and move around.  

He noted that he was able to move around a lot at work and 
rarely missed work.  He reported that he could walk around 
the block several times and that he did not go to bed with 
pain.  He also indicated that he did not have any flare-ups 
which incapacitated him.  He continued to work and perform 
recreational activities and did not give into the pain.  He 
denied any weakness in his legs or any numbness in his feet.  

Physical examination revealed the veteran to be very 
muscular.  His strength was 5/5 throughout and was seen in 
both feet.  This included dorsiflexion of the foot, elevation 
of the toes, and wiggling of the toes.  On sensory 
examination, the veteran had normal pinprick, vibration, 
light touch, position, and temperature sensation in both 
feet.  He was able to stand on his heels and toes and his 
tandem gait was normal.  His standing Romberg was negative.  
His reflexes were 1+ at the right knee and 2+ at the left 
knee.  Both ankles were 1+.  A diagnosis of lumbar 
degenerative joint disease at L4-5, status post laminectomy, 
with evidence of foraminal encroachment, bilaterally, with 
pain in the lower back and sciatic symptoms radiating down 
the right leg, with unknown frequency, with decreasing 
reflexes at the ankles and the right knee, with no weakness 
or sensory disturbance of either leg, was rendered.  

The examiner indicated that the neurologic findings were most 
consistent with the MRI report of decreased reflexes at the 
knee and both ankles.  He stated that the veteran had 
foraminal encroachment which affected the knee jerk.  He 
noted that the spondylolisthesis in the L4-5 region would be 
expected to impact the L5 nerve root.  However, he observed 
that the veteran did not have any weakness or numbness in the 
legs and that he was quite strong and gave very good effort 
with physical examination.  

The examiner noted that the veteran continued to work and was 
able to manage the degree of pain he had in relation to his 
specific work requirements.  He further observed that the 
veteran did not have very significant findings inasmuch as he 
had no weakness or numbness.  

Status Post Laminectomy, L4-5

Service connection is currently in effect for status post 
laminectomy L4-5, which has been assigned a 20 percent 
disability evaluation. 

When a regulation changes during the pendency of a claim for 
VA benefits and the regulation substantively affects the 
claim, the claimant is entitled to resolution of his claim 
under the version of the regulation that is most advantageous 
to him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  Id.  A review of the record demonstrates 
that the RO considered the old and new criteria.  Moreover, 
the veteran was made aware of the change.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under the old rating criteria, effective prior to August 22, 
2002, a 20 percent disability evaluation was assigned for 
moderate intervertebral disc syndrome with recurring attacks.  
A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (2001).

Under the new rating criteria under Diagnostic Code 5293, 
effective August 22, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The criteria for a 40 percent evaluation for residuals of the 
L4-5 laminectomy have been met since the veteran's request 
for service connection for his low back disorder.  The 
veteran has continuously reported having pain in his low 
back.  At the time of his May 1999 VA examination, the 
veteran described almost daily back pain over the lumbosacral 
area when bending, sitting, or standing for prolonged 
periods. 

At the time of his July 2001 hearing, the veteran testified 
that he suffered from pain on a day to day basis.  He noted 
that the pain limited his ability to stand for long periods 
of time or walk short distances.  He stated that his back 
would wake him up at night and that this occurred on a weekly 
basis.  

At the time of an April 2000 visit, the veteran reported pain 
as being 3-9/10, with the examiner indicating that the 
veteran was experiencing a decreased ability to walk and 
stand due to low back and occasional right leg pain, 
secondary to nerve root irritation in the lumbar spine.  He 
exhibited a left lateral shift in standing which was 
correctable but the correction caused increased symptoms down 
the right posterior leg.  Moreover, the back bend and right 
side pain were only 50 percent of normal with pain.  The 
examiner noted that the veteran was unable to walk or stand 
longer than 15 minutes due to increased pain in the low back 
with occasional radiation down the posterior right leg.  
Furthermore, at the time of a May 2000 visit, the veteran 
reported that his back pain worsened when standing or walking 
or when picking up objects.  At worst, his  pain was 10/10.  
He noted that his pain was 5/10 at the time of the visit.  

At the time of a July 2000 visit, the veteran complained of 
low back pain with referral to the right groin and buttocks 
and posterior thigh region.  Physical examination revealed 
decreased backward bend and lumbar spine extension with 
increased pain, especially with right side bend. 

Finally, at the time of his July 2002 VA orthopedic 
examination, the veteran reported stiffness and soreness in 
the low back, indicated that he had mild pain radiating into 
the right leg, and stated that prolonged sitting or driving 
exacerbated and aggravated his back pain. There was mildly 
increased pain with resisted motion of the L5 spine.  There 
was also mild fatigability noted on repetitive testing.

The examiner indicated that he would rate the veteran's LS 
spine condition as moderate.  He further stated that that the 
veteran had loss of range of motion of the lumbar spine and 
that he had recurrent attacks with intermittent relief.  He 
further stated that there was adequate pathology to support 
the level of subjective complaints.  He also added that LS 
spine caused weakened motion, fatigability, and 
incoordination, and stated that these symptoms added an 
additional 10 degrees of loss of motion to the lumbar spine. 

Moreover, at the time of his neurological examination, the 
veteran reported having a nagging pain in his right back 
which varied in intensity from day to day.  He stated that he 
usually could only stand for 20 or 30 minutes on an average 
day, although his ability to stand varied depending on what 
kind of day he was having as well as the circumstances.  He 
also reported that he could not sit or drive for one or two 
hours before having to get up and move around. 

Based upon the objective medical findings, which included 
continuous findings and reports of pain, the limited motion 
caused by the pain, and the findings of only intermittent 
relief along with the additional, albeit relatively mild, 
limitation of function described by the examiners, the Board 
finds that with consideration of DeLuca factors, the overall 
back disability may more nearly be considered severe rather 
than moderate.  Therefore, a 40 percent disability evaluation 
under the old rating criteria is warranted.  

A 60 percent evaluation is not warranted as the veteran has 
not been shown to have pronounced symptoms.  There have been 
no findings of muscle spasms.  While the Board notes that the 
veteran has reported having sciatic neuropathy, sensory 
examination was intact to both pinprick and light touch in 
all lower extremity dermatones at the time of his May 1999 VA 
examination.  At the time of his April 2000 visit, deep 
tendon reflexes were Achilles 2+, bilaterally, quadriceps 2+ 
left, 1+ right.  Moreover, at the time of the his May 2000 
visit, the veteran was neurologically intact with normal 
muscle tone, bulk, and strength, in the bilateral lower 
extremities.  Reflexes were 2+ bilaterally and symmetrically 
in the patella and ankles.   He had bilateral downgoing toes 
and was able to heel and toe walk across the room and 
straight leg raising was negative.  Furthermore, at the time 
of the veteran's July 2000 visit, neurological findings 
related to the lower extremities were within normal limits.  

In addition, at the time of the July 2002 VA orthopedic 
examination, lower extremity motor and sensory examinations 
were normal, with normal reflexes at the knee and ankles, and 
no seated or supine straight leg sign.  The examiner 
indicated that the veteran did not have classic sciatic 
neuropathy as he did not have absent ankle jerk or other 
neurologic findings at the time of the examination.  Also, at 
the time of his neurological examination, the veteran denied 
any weakness in his legs or any numbness in his feet.  
Strength was 5/5 throughout and was seen in both feet.  This 
included dorsiflexion of the foot, elevation of the toes, and 
wiggling of the toes.  Moreover, on sensory examination, the 
veteran had normal pinprick, vibration, light touch, 
position, and temperature sensation in both feet.  He was 
able to stand on his heels and toes and his tandem gait was 
normal.  His standing Romberg was negative and his reflexes 
were 1+ at the right knee and 2+ at the left knee.  Both 
ankles were 1+.

While the examiner indicated that the neurologic findings 
were most consistent with his MRI report and decreased 
reflexes at the knee and both ankles, the veteran did not 
have any weakness or numbness in the legs and he was quite 
strong and gave very goods effort with physical examination.  
He further indicated that the veteran did not have very 
significant findings inasmuch as he had no weakness or 
numbness.  

As such, the criteria for a 60 percent evaluation under the 
old rating criteria have not been met.  

As to the new rating criteria, a 60 percent evaluation would 
not be warranted as the veteran has not been shown to have 
had incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The veteran 
testified that he rarely missed work as a result of his back 
disorder.  Moreover, he has remained employed on a full-time 
basis throughout the course of this appeal.  Furthermore, at 
the time of his July 2002 VA neurological examination, the 
veteran reported that he did not have any flare-ups which 
incapacitated him and that he continued to work and perform 
recreational activities and did not give into the pain.

While the range of motion reported for the veteran's lumbar 
spine would not warrant findings of moderate limitation of 
motion under Diagnostic Code 5292, assuming that the Board 
were to raise the rating up to 20 percent, taking into 
account the DeLuca factors, it would still not result in an 
evaluation in excess of 40 percent as the there were no more 
than minimal neurological findings involving each lower 
extremity, with no indication of trophic changes or atrophy.  
This would warrant no more than a 10 percent evaluations for 
each lower extremity under DC 8520 (incomplete paralysis of 
the sciatic nerve rated 10 percent if mild and 20 percent if 
moderate), resulting in a combined disability evaluation of 
40 percent, which the veteran is currently assigned.  

Hallux Valgus, Right Foot

Under Diagnostic Code 5280, a 10 percent rating may be 
assigned for hallux valgus, unilateral: operated with 
resection of metatarsal head or a 10 rating may be assigned 
for hallux valgus, unilateral: severe, if equivalent to 
amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2002).

A careful review of the record shows that the veteran has not 
undergone an operation with resection of the metatarsal head. 

At the time, of his May 1999 VA examination, the veteran 
reported having an early bunion formation.  He noted having 
no callouses over the right foot metatarsal area and stated 
that he only had occasional discomfort in this area when 
wearing tight shoes.  While physical examination performed at 
that time revealed a valgus deformity of the right metatarsal 
joint there was no overlying callous formation and no 
evidence of blister formation over the metatarsal heads of 
the plantar aspect of the foot. A diagnosis of an early 
bunion formation with minimal discomfort was rendered.  

Although the veteran testified at his July 2000 hearing that 
he had severe day-to-day pain and that it felt like there was 
a needle stuck in the bunion of his big toe, which made it 
very difficult to walk on or wear dress shoes, he indicated 
that when he wore steel-toed boots at work they were wide 
enough so as to not hinder his activity. 

At the time of his July 2002 orthopedic examination, the 
veteran reported that the bunion that had developed several 
years ago had improved.  He indicated that while there was 
some deformity in the area, he did not have a lot of pain, 
weakness, fatigability, neurologic symptoms, etc.  Moreover, 
examination of the right foot only showed a mild to moderate 
bunion deformity of the great toe on the right and the 
veteran had full range of motion. There was only minimal 
tenderness medially and a small callous medially on the skin.  
There was no tenderness or neurological findings around the 
affected toe and the examiner diagnosed the veteran as having 
only mild to moderate hallux valgus deformity right foot 
clinically, which was minimally symptomatic.

The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, the Board notes 
that the objective medical findings reveal that the bunion 
deformity and hallux valgus have only been described as mild 
or moderate.  Nowhere in the claims file is there any 
indication that the veteran's hallux valgus deformity is so 
severe as to be equivalent to an amputation.  The Board finds 
the objective medical findings more probative than the 
veteran's assertions.  The preponderance of the evidence is 
against a claim for a compensable evaluation at anytime 
during the course of the appeal.  

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his low back or right hallux valgus disorders.  There has 
also been no demonstration that his low back or right foot 
hallux valgus disorders markedly interfere with employment.  
He maintains employment on a full-time basis and rarely 
misses work.  

In view of these findings, the Board concludes that the 
schedular criteria adequately contemplate the nature and 
severity of the veteran's currently service-connected status 
post L4-5 laminectomy residuals, and right foot hallux 
valgus, with bunion, and that the record does not suggest, 
based upon these findings documented within the clinical 
reports, that the appellant has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.


ORDER

A 40 percent evaluation for residuals of a status post 
laminectomy, L4-5, is granted since September 1, 1998, 
subject to regulations governing payment of monetary 
benefits.  

A compensable evaluation for right foot hallux valgus is 
denied.



		
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

